Citation Nr: 1045657	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for the 
Veteran's service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1973 to January 1994.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).  While 
this case has been on appeal, the Veteran moved to New York 
State.  The Buffalo RO has now properly assumed jurisdiction over 
the claim.  

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in October 2009.  A 
transcript of the hearing has been associated with the claims 
folder.

When this case was previously before the Board in January 2010, 
the Board found that the criteria for a rating in excess of 30 
percent for the Veteran's PTSD had not been met.  The Veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).  The parties submitted a Joint Motion for Remand 
(Joint Motion) that the Court approved in August 2010.  The Board 
recognizes that where a case has been remanded to the Board, the 
order of the Court constitutes the law of the case, and the Board 
is bound to follow the Court's mandate.  See Winslow v. Brown, 8 
Vet. App. 469, 472 (1996).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion identified two problems with the Board's 
previous decision: that the Board did not address material 
evidence of record; and that the Board did not determine whether 
a new examination was warranted based on the Veteran's testimony 
from his October 2009 Travel Board hearing.  

While the Board believes that it could address the first issue 
identified without need for a remand, the second issue is more 
problematic.  

Pursuant to VA regulation, a reexamination is required when 
"evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect."  38 
C.F.R. § 3.327(a) (2010).

In his October 2009 Travel Board hearing, the Veteran testified 
that his PTSD had increased in severity since the time of his VA 
examination in October 2007.  Specifically, the Veteran stated 
that his PTSD symptoms were having a greater effect on his work 
and family relations than had previously been acknowledged.  

The Board notes that, ordinarily, the passage of time alone does 
not trigger the need for a new examination.  See VAOPGCPREC 11-95 
(1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007) ("Although evidence submitted between the date of the 
regional office's decision and the Board's review of that 
decision could, in particular instances, conceivably require that 
a new medical examination be provided, the mere passage of time 
between those events does not.").  Here, though, as it has been 
three years since the Veteran's previous examination and as the 
Veteran has made specific contentions regarding the worsening of 
his symptoms, the Board concludes that a new VA examination is 
warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of the records of any VA 
psychiatric treatment provided the Veteran 
since December 2008 should be associated 
with the claims file.  

2.  The RO/AMC shall schedule the Veteran 
for a VA PTSD examination.  The claims 
file should be made available for review, 
and the examination report should reflect 
that such review occurred.  
The examiner should identify all symptoms 
associated with the Veteran's service-
connected PTSD.  Thereafter, the examiner 
is asked to determine the impact that the 
Veteran's PTSD symptoms have on his 
occupational and social functioning.  Such 
determinations should be made in 
accordance with the General Rating Formula 
for Mental Disorders, found at 38 C.F.R. 
§ 4.130.  Specifically, the examiner is 
asked to answer whether the Veteran 
suffers from total occupational and social 
impairment; occupational and social 
impairment, with deficiencies in most 
areas such as work, school, family 
relations, judgment, thinking or mood; 
occupational and social impairment with 
reduced reliability and productivity; or 
any other occupational and social 
impairment as described in the General 
Rating Formula.  

3.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


